Name: Council Regulation (EEC) No 367/76 of 16 February 1976 amending Regulation (EEC) No 2759/75 in respect of the reference period for calculating the levy and the sluice-gate price for pig carcases
 Type: Regulation
 Subject Matter: agricultural policy;  animal product;  EU finance;  prices;  plant product
 Date Published: nan

 21 . 2. 76 Official Journal of the European Communities No L 45/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 367/76 of 16 February 1976 amending Regulation (EEC) No 2759/75 in respect of the reference period for calculating the levy and the sluice-gate price for pig carcases THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ( ! ), Whereas Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (2 ) includes a system of import levies and sluice-gate prices, one of the reference components of which is that of the prices of certain types of feed grain on the world market ; Whereas fluctuations in world market prices for cereals have become more marked in the past few years ; whereas it appears that the use of the world market prices for cereals applicable during the six months preceding the quarter during which the levy and the sluice-gate price are to be calculated can produce figures that no longer reflect price trends in non-member countries ; whereas it is therefore appro ­ priate to up-date the basis of calculation by adopting a reference period of five months preceding the month in which the levy and the sluice-gate price are fixed , HAS ADOPTED THIS REGULATION : Article 1 The third subparagraph of Article 9 ( 1 ) (a) of Regula ­ tion (EEC) No 2759/75 shall be replaced by the following : 'The prices for feed grain on the world market shall be determined quarterly on the basis of the prices for such grain recorded for the five months ending one month before the quarter in respect of which the said component is calculated.' Article 2 The second subparagraph of Article 12 (2) of Regula ­ tion (EEC) No 2759/75 shall be replaced by the following : 'The value of the quantity of feed grain shall be determined quarterly on the basis of the world market prices for such grain recorded for the five months ending one month before the quarter in respect of which the sluice-gate price is fixed.' Article 3 This Regulation shall enter into force on 1 May 1976. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 February 1976 . For the Council The President J. HAMILIUS (&gt;) OJ No C 28 , 9 . 2 . 1976, p . 41 . ( 2 ) OJ No L 282, 1.11 . 1975, p . 1 .